Case 3:19-cv-00835-AJB-JLB Document 2 Filed 05/06/19 PageID.18 Page 1 of 4
                                                                                             FILED
                                                                                         I May 06 2019 I
 I                                                                                     CtERK, U.S. DISTRICT COURT
                                                                                    SOUTHERN DISTRICT OF CALIFORI IA
                                                                                    BY        s1 Ch•htyW       DEP ITV
 2
 3
 4

 5
 6

 7

 8                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
 9
          YEE BUSINESS GROUP, INC       )
10                 Plaintiff,                          )

11         vs.                                         j   CASENO. '19CV0835JAH MSB
      PAUL REEDER, CLASSlE REEDER,                     )
12    and DOES 1-10 Inclusive                          ) APPLICATION TO PROCEED
                                                       ). IN FORMA PAUPERIS
13                                                     j   (Non-prisoner cases only)
14                 Defendant                           )
15
16                                              , declare, under penalty of perjury that I am the plaintiff

17   in the above entitled case and that the information I offer throughout this application is true and

18   correct. I offer this application in support of my request to proceed without being required to

19 prepay the full amount of fees, costs or give security. I state that because of my poverty I am
20   unable to pay the costs of this action or give security, and that I believe that I am entitled to relief.

21           In support of this application, I provide the following infom1ation:

22   l.      Are you presently employed?                              Yes__ No _.l_

23   If your answer is "yes," state both your gross and net sal111y or wages per month, and give the

24   name and address of your employer:


26   Employer: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

27

28   If the answer is "no," state the date oflast employment and the amount of the gross and net salary


                                                - 1-
Case 3:19-cv-00835-AJB-JLB Document 2 Filed 05/06/19 PageID.19 Page 2 of 4




  1   and wages per month which you received.

 2

 3

 4

 5    2.     Have you received, within the past twelve ( 12) months, any money from any of the

 6    following sources:

 7           a.      Business, Profession or                      Yes       No   X
 8                   self employment?

 9           b.      Income from stocks, bonds,                   Yes       No    'j.
10                   or royalties?

11           c.      Rent payments?                               Yes       No?(

12           d.      Pensions, annuities, or                      Yes:/::_ No __

13                   life insurance payments?

14           e.      Federal or State welfare payments,           Yes "/. No

15                   Social Security or other govern-

16                   meni source?

17    If the answer is "yes" to any of the above, describe e.ach source of money and state the amount

18    received from each.

19         .Pens« D" a.J,,1
20                                                      Joo. VJ
21    3.     Are you mai1ied?                                     Yes _K_ No

22    Spouse's Full Name:   -~Q_,~\~r,.._~s_s_·_,_e...__B~e~,e.~c.Z_e_r___________
23    Spouse's Place ofEmployment: - - - - - - - - - - - - - - - - - - - - - -
24    Spouse's Monthly Salary; Wages or Income:
25    Gross$._ _ _ _ _ _ _ _ _ _ _ Net$._ _ _ _ _ _ _ _ _ _ _ _ _ __

26    4.     a.     List amount you contribute to your spouse's support:$ _ __./.._O~O_<}=o'----

27           b.     List the persons other than your spouse who are dependentupon you for support

28                  and indicate how much you contribute toward their support. (NOTE: For minor



                                                -2-
---------------------·-···--·--··--·-"-"                                          --------·--· -
    Case 3:19-cv-00835-AJB-JLB Document 2 Filed 05/06/19 PageID.20 Page 3 of 4




      1                    chikb:en, list only their inilials and ages. DO NOT INCLUDE THEIR NAMES.)

      2           CA            ID   'dc<s      old
      3

      4   5.      Do you own or are you buying a home?                     Yes_No1_
                                     _ _ _ _ _ Amount ofMortgage: $_ _ _ _ _ __

                                                                           Yes.L_ No _ _

                                                 doo I             Model    :Rv. (\~ -e..o~
                                                 If so, Total due:$ _ _ _ _ _ _ _ _ _ __



     10   7.      Do you have a bauk accouut? YesX No _ _ (Do not include account numbers.)

     11   Name(s) and address( es) of bank:     Chr:. Se            ·~ o IS
     12
     13   Present balance(s):   $_~d~O~O_,~ep~---------------
     14   Doyouownanycash? Yes_ No~ Amount:$ _ _ _ _ _ _ _ _ _ __

     15   Do you have any other assets? (If "yes," provide a description of each asset and its estimated

     16   market value.)                                                        Yes      No

     17
     18   8.      What are your monthly expenses?

     19   Rent: $       11 5CO OD
                    - -.......
                            ~~~~~---
                                                       I 7 ~ 5. 84
                                                      Utilities:   --~,,_~~~~~----



     20   Food:   $ --~"~O~O=-'-'.(J~D___ Clothing: ---'-d-~--"-·-lD=-----
     21   Charge Accounts:

     22   Name of Account                  Monthly Pam1ent                      Total Owed on This Account

     23        fJm &f?-%               $         ( 100.aJ
     24           t:t!s~               $          doo,w
     25        Chu.s<=-                $           r&J. c6
     26   9.      Do you have any other debts? (List current obligations, indicating amounts and to whom

     27   they arn payable. Do not inc!$de accouut numbers.)
     28        l~ Pe.c:.s SW .CIJ                              Ins . c:)oo. oo

                                                   -3-
-   ---- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -                                                 --
          Case 3:19-cv-00835-AJB-JLB Document 2 Filed 05/06/19 PageID.21 Page 4 of 4




           1
           2   I 0.   Does the complaint which you are seeking to file raise claims that have been presented in

           3   other lawsuits?   Yes       Nol

           4   Please list the case name(s) and number(s) of the p1ior lawsuit(s), and the name of the corut in

           5   which they were filed.

           6
           7
           8   I declare under the penalty of pe1jury that the foregoing is true and correct and understand that a

           9   false statement herein may result in the dismissal of my claims.

          10

          11
          12          DATE                                     SIGNATURE OF APPLICANT

          13
          14
          15
          16

          17

          18

          19

          20
          21

          22
          23

          24
          25
          26
          27

          28


                                                         -4-
